    Case: 1:19-cv-01999 Document #: 73 Filed: 10/30/20 Page 1 of 1 PageID #:448



                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

PIPE FITTERS’ RETIREMENT FUND, LOCAL               )
597, et al.,                                       )
                                                   )       CIVIL ACTION
              Plaintiffs                           )
                                                   )       NO.: 19-cv-1999
              vs.                                  )
                                                   )       JUDGE: FEINERMAN
JENNIFER COOPER, individually, and                 )
DANIEL COOOPER, individually,                      )       MAGISTRATE
                                                   )       JUDGE: WEISMAN
              Defendants.                          )

                             ORDER OF WAGE GARNISHMENT

      This matter having come before the Court on the Plaintiffs’ Motion for Entry of an Order
of Wage Garnishment, and the Court having been duly advised in the premises,

IT IS HEREBY ORDERED:

   1. Metro Tech Service, LLC, as the employer of Defendant DANIEL COOPER, is ordered to
      pay Plaintiffs, the PIPE FITTERS’ RETIREMENT FUND, LOCAL 597 et al., all non-
      exempt wages due to DANIEL COOPER, in the amount equal to the lesser of:

       a. 15% of DANIEL COOPER’s gross weekly wages; or

       b. The amount that exceeds $450.00 of DANIEL COOPER’s gross weekly wages.

   2. Metro Tech Service, LLC should immediately following the entry of this Order, remit all
      non-exempt wages due DANIEL COOPER to the attorney for the Plaintiffs, checks made
      payable to the Pipe Fitters’ Retirement Fund, Local 597 and sent to Johnson & Krol,
      LLC, Attn: Lucas J. Habeeb, 311 S. Wacker Drive, Suite 1050, Chicago, Illinois 60606.

   3. This Order shall continue in effect until the remaining amount on the Judgment,
      $256,732.03, with statutory interest pursuant to 28 U.S.C. § 1961, is paid in full or until
      DANIEL COOPER’s employment with Metro Tech Service, LLC is concluded, or until
      further Order of this Court.

                                            ORDERED BY:


                                            _______________________________
                                            HONORABLE JUDGE FEINERMAN

                                            Dated: October 30, 2020
